ZOIBJAt'i 19 aH1Q:2B

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             NO. 72044-9-


                     Respondent,                 DIVISION ONE

      v.

                                                 UNPUBLISHED OPINION
BRADLEY AARON BARTLETT,

                    Appellant.                   FILED: JAN 1 9 2016



       Per Curiam — Bradley Bartlett appeals the sentence imposed following

his guilty plea to possession of heroin with an aggravating factor. Bartlett

contends, and the State concedes, that the combination of confinement and

community custody exceeds the statutory maximum term for his offense. We

accept the concession of error and remand for the court "to either amend the

community custody term or resentence." State v. Boyd, 174 Wn.2d 470, 473,

275P.3d321 (2012).


                            FOR THE COURT:



                                               y.Q mIN&Q*;